Title: Minutes of the Landais Inquiry, [15–24 November 1779]
From: Franklin, Benjamin
To: 


[November 15–24, 1779]
Minutes of the Enquiry into the Conduct of Capt. P. Landais


Present
{
B. Franklin Esqr


M. Le Ray de Chaumont


E. Bancroft Esqr.


Monday 15th Nov. 79
Capt Landais was acquainted that the following Charges were made against him, viz
1st. Disobedience of Orders.—

2d Not coming in time to the Assistance of the Bonhomme Richard in her Engagement on the 23d of Sept. 79—
3d Firing into the B. h. Richard
4th Not intercepting any of the Convoy during the Combat of the B. Homme Richd. with the Serapis—
Capt. L. produced the Act of his Naturalization & the Oath he had taken of Allegiance to the U.S.
Also B.F.s Orders for him to go from Nantes to L’Orient where he would receive further Orders.—dated 24 Ap. 79—
Also BFs. Orders of the 28 Ap. 79 to put himself & Vessel under the Commd of Capt. Jones & proceed with him on the Cruize he was about to make & obey his Orders ’till his Return to France.
He produc’d also B.Fs Orders of the 28th July 79 viz “In Case the Circumstances of the Bon h. Rd. should make a Delay of her sailing necessary, of which M. de. Cht. will inform you, You are to proceed to the North Seas & Cruize there ’till the End of Sept. in such Parts as are most convenient for intercepting the Northern Trade to England after which you are to go into the Texel & there wait further Orders.”
Capt. Ls. says in his Justification, that by the Voyage to Borx. [Bordeaux] & the Cruise he made jointly with Cr. Jones in the Bay, he understood that on his Return to L’Orient the Orders he Recd from BF. of the 28th. of Apl. 79 were compleated. That M. De Chaumont never gave him any Directions to put himself under the command of Capt. Jones, nor instructed him to fulfil B. Franklin’s Orders of the 28th July 79 whereby he was to Cruize in the North Seas, in Case the Circumstances of the Bonhomme Richard, should make a Delay of her sailing necessary. & that in joining Capt. Jones afterwards, he acted not from any Orders but voluntarily for the good of the Service; not conceiving himself any longer under the Command of Capt. Jones.—
C. L. also produced a Paper intitled an Extract of the Orders Capt. Jones had recd from BF. dated 30 June 79. Viz. “Being arrived at Grois, you are to make the best of your Way, with the Vessels under your Command &ca;.
“The Prizes you may make, send to Dunkirk, Ostend, or Bergen in Norway, according to your Proximity to either of those Ports. Address them to the Persons M. De Chaumont shall indicate to you.”
  a true Copy (signed) J.P. Jones.
Sundry Letters were also read, which had passed between Commodore Jones & Capt. Landais, at Sea, viz.
To P. Landais Esq—Capt. of the Alliance.
Sir,
I am to request you to come yourself on board here immediately on business—
I am, Sir, Your very obedt. humble Servant.
(signed) J.P. Jones—
At Sea on board the Bonhomme Ricd. Sept. 2d. 1779
Answer to the foregoing.
J. P. Jones Esq Capt. of the B h. Rd.
Sir,
I am to answer your Letter, that I cannot go, you know why: If you chuse to ask my Opinion upon any Business, You’ll please to send somebody who may communicate it—or send it by writing. I am, Sir, Your very obedient humble Servant
(signed) P. Landais.
At Sea on board the Alliance Sept. 2d 1779
The honble. Capt. John P. Jones of the Continental Navy, Commr. in Chief of the American Squadron now on an Expedition in Europe.
To Peter Landais Esqr. Capt. in the Continental Navy, & of the Frigate Alliance now at Sea & belonging to the sd. Squadron.

You are hereby required & directed forthwith to come on board the Ship of War the Bonhomme Richard, for which this shall be your Order.
Given on board the Ship B h. Richard at Sea the 5th of Sept 1779
  (signed) J.P. Jones.
Answer to the foregoing—
To Paul Jones Esq. Capt. in the Continental Navy of the Frigate B. h: Richard now at Sea.
I shall not go on board the Frigate B. h. Richard as I wrote you in my last Letter you know the Reason why, for which this is my Answer—
Given on board the Frigate Alliance at Sea the 5th of Sept. 1779
Capt. Landais acknowledged these Letters, but justified himself as above, with regard to his not being oblig’d to obey Capne. Jones’s Orders; adding that the Commodore had us’d him very ill when last on board his Ship, giving him the Lye, &c. and that he could not expose himself again to such atrocious Injury; for which he must have Satisfaction.

Wednesday 24 Nov 79.
Dr Franklin being indisposed the continuation of the Enquiry was postponed ’till this Day When Capt Landais appeared. & B. Franklin Esqr. M. Le Ray de Chaumont & E. Bancroft Esqr were present.
1st. Capt Landais produced a Plan of the Manœuvres of the Squadron on the 23d of Sept. from the first Appearance of the Serapis & Countess of Scarborough to the End of the Action explaining all the different Positions of the Ships on both sides, at different Periods of the Engagement: in order to shew that he did every thing incumbent on him for the Success of it— Herewith is the sd Plan, contained in two Sheets, having on the back of each a Certificate from the Officers of the Alliance (Here insert it)

2 Dr. Franklin having recd since the last Meeting the Charges of Comme [Commodore] Jones against Capt. Landais, more distinctly & particularly express’d than in his former Letters, it was thought proper to order a Copy of the sd. Charges to be made out & deliver’d to Capt. Landais, that he might have an Opportunity of answering in writing and the same was accordingly order’d;
The said Charges received from Come Jones are as follows,
  (Here insert them)
To these Charges Capt. Landais made the following Answer, viz.
  Here insert the Answer

Capt. Landais requiring Extracts of Such Parts of Comme Jones’s Letter of the 3d. Oct. 79 as affected him, the same were made out and delivered to him.
He afterwards delivered in the following Letter, viz
(Here insert it.)
Commodore Jones, not being present to support his Charges against the Remarks made on them by Capt Landais, or to justify himself from the Recriminations of the said Captain, an End was put to the Enquiry here, and the Parties are referr’d to the proper Jurisdiction for determining Their Disputes, a Court Martial, which at present can only be obtain’d in America.—
Notation in Franklin’s hand: Minutes
